            Case 3:16-cr-00475-HZ    Document 58       Filed 08/31/21    Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                          No. 3:16-cr-00475-HZ-1

                      Plaintiff,                   ORDER

       v.

TIMOTHY JOSEPH CULPEPPER,

                      Defendant.

HERNÁNDEZ, District Judge:

       Defendant Timothy Joseph Culpepper moves the Court to reduce his sentence to time

served under 18 U.S.C. § 3582(c)(1)(A)(i).1 The Government opposes Defendant’s motion.

Because Defendant has not met his burden to demonstrate that extraordinary and compelling

reasons exist to reduce his sentence, the Court denies Defendant’s Motion to Reduce Sentence.

       A federal district court generally “may not modify a term of imprisonment once it has

been imposed[.]” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824–25



1
  The Government concedes that Defendant has satisfied the exhaustion requirement of the
statute. See 18 U.S.C. § 3582(c)(1)(A).


1 – ORDER
          Case 3:16-cr-00475-HZ          Document 58         Filed 08/31/21    Page 2 of 4




(2010). Under 18 U.S.C. § 3582(c)(1)(A), Congress provided an exception, commonly known as

compassionate release, to reduce a defendant’s sentence for “extraordinary and compelling

reasons.” Under the original statute, only the Director of the Bureau of Prisons (“BOP”) could

file a § 3582(c)(1)(A) motion for a sentence reduction on a defendant’s behalf. United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021). However, with the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5191 (2018), Congress amended § 3582(c)(1)(A) to also

allow a defendant, after first requesting the BOP move for a reduction on his or her behalf, to

directly move the district court for a sentence reduction:

       [T]he court, . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

               (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The United States Sentencing Commission’s policy statement identifies categories of

extraordinary and compelling reasons, including the defendant’s age, medical condition, and

“family circumstances.” U.S.S.G. § 1B1.13 app. n.1(A)-(C). The Sentencing Commission’s

policy statement, however, only applies to § 3582(c)(1)(A) motions filed by the BOP Director on

behalf of a defendant. Aruda, 993 F.3d at 802. On a defendant’s direct motion for compassionate

release, the policy factors “may inform a district court’s discretion . . ., but they are not binding.”

Id. (citation omitted). As a result, the court may consider any extraordinary and compelling

reason for release that a defendant raises. Id.




2 – ORDER
         Case 3:16-cr-00475-HZ         Document 58       Filed 08/31/21     Page 3 of 4




       Defendant has served just over half of a seventy-two-month sentence for distribution of

child pornography. Judgment 1–2, ECF 44. Defendant’s projected release date is in June 2023.

Def. Mot. 1, ECF 48; Gov. Resp. 2, ECF 52. Defendant seeks compassionate release based on

the risk of COVID-19 re-infection.

       Defendant is housed at FCI Englewood in Colorado. Gov. Resp. 2. He is obese and

suffers from high blood pressure, high blood sugar, and has a history of smoking. Currently, FCI

Englewood has no inmates infected with COVID-19, and one staff member is infected with

COVID-19.2 FCI Englewood houses 939 total inmates, and 814 of them are located at the FCI

and federal detention center.3 According to BOP data, 707 of FCI Englewood’s inmates—more

than seventy-five percent—are fully vaccinated and 135 members of its staff are fully

vaccinated.4 Although Defendant has been infected with COVID-19 before and he is fully

vaccinated against COVID-19, Defendant argues that his risk of COVID-19 re-infection and/or

sequelae of his initial infection is an extraordinary and compelling reason to reduce his sentence

to time served. Def. Mot. 2–3. The Court finds that the circumstances Defendant describes do not

present an extraordinary and compelling reason to reduce Defendant’s sentence to time served.

///

///

///

///



2
  COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated Aug. 31,
2021). According to the BOP, 560 inmates and 76 staff members at FCI Englewood have
recovered from COVID-19. Id.
3
  FCI Englewood, Bureau of Prisons, https://www.bop.gov/locations/institutions/eng (last visited
Aug. 31, 2021).
4
  COVID-19 Vaccine Implementation, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
updated Aug. 31, 2021).


3 – ORDER
          Case 3:16-cr-00475-HZ       Document 58       Filed 08/31/21    Page 4 of 4




                                        CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) [70] without prejudice and with leave to seek reconsideration if circumstances

change.

       IT IS SO ORDERED.



                 August 31, 2021
       DATED:_______________________.


                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




4 – ORDER
